           Case 1:20-cv-06688-JPO Document 9 Filed 12/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GABRIEL GOMEZ, individually and on
 behalf of all others similarly situated,
                                 Plaintiff,                          20-CV-6688 (JPO)

                        -v-                                                ORDER

 OXYGEN HOOKAH & SMOKE INC., et
 al.,
                    Defendants.


J. PAUL OETKEN, District Judge:

       Defendants were served on August 26, 2020. However, no appearances have been

entered on Defendants’ behalf, and no response to the complaint has been filed in the allotted

time. Plaintiff has not moved for a default judgment.

       Plaintiff is directed to notify the Court whether it intends to move for default judgment,

or if it has received any communication from Defendants or their counsel regarding a response to

the complaint.

       If Plaintiff fails by January 15, 2021, to either (1) file a letter concerning the status of the

case, or (2) move for default judgment against Defendants, the action may be dismissed for

failure to prosecute.

       Plaintiff is directed to serve a copy of this order by mail on Defendants.

       SO ORDERED.

Dated: December 29, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
